Citation Nr: 1741648	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied service connection for bilateral hearing loss.

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned.

In June 2014, the Board remanded this issue for further development; and after its return to the Board, sought expert medical opinions from the Veterans Health Administration.  38 C.F.R. § 20.901 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current hearing loss disability was not caused or aggravated by a disease or injury in active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the April 2012 substantive appeal the Veteran stated that service records indicated that he experienced in service noise exposure while in close proximity to a firing missile. However, hazardous noise exposure is conceded based on the Veteran's military occupational specialty as an artillery surveyor. See September 2009 rating decision. 

Additionally, during his February 2013 video hearing, the Veteran testified that he had an audiological examination at a private hospital (Lake Health). See hearing transcript at 12-14.  VA previously made efforts to obtain such records in June 2010, to which a negative response was received.

Besides the above issues, neither the Veteran nor her representative has raised any other issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss is considered an organic diseases of the nervous system and, therefore, benefits from the provisions of 38 C.F.R. § 3.307 concerning presumptive service connection for chronic disabilities.

For chronic diseases, a nexus to service may be demonstrated by showing a continuity of symptomatology between an in-service disease or injury and a current disability. 38 C.F.R. § 3.303 (b); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss and that its onset is attributable to his exposure to the noise of gunfire and rocket fire while serving as an artilleryman during active service. See hearing transcript at 3 and June 2012 IHP at 1.

Service treatments records (STRs) show that the veteran underwent audiological examinations at entrance to service in both July 1963 and September1964. The July 1963 Report of Medical Examination reflects that the Veteran was disqualified for active service due to defective hearing, while the 1964 report found the Veteran qualified for active service, but with a notation of defective hearing.  

The Veteran also underwent auditory examinations at service entrance and exit, in December 1965 and December 1968 respectively. Both revealed normal bilateral hearing with no difference in hearing between the two examinations.

In a June 2010 statement the Veteran reported various occurrences of loud noise exposure while in service. He further reported that on separation from service he was told that he had significant hearing loss.

The Veteran was afforded a VA audiological examination in September 2010. The results show that the Veteran's right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) were 25, 40, 60, 55 and 70 decibels, respectively with an average auditory threshold of 53 decibels. Left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 25, 20, 15, 25 and 25 decibels, respectively with an average auditory threshold of 56 decibels. His speech recognition score was 90 percent for his right ear and 76 percent for his left ear.

The examiner diagnosed moderate sensorineural hearing loss of the right ear and moderately severe sensorineural hearing loss of the left ear. He also opined that was less likely than not that the Veteran incurred a hearing loss from exposure to noise in military service; he reasoned that there was no change in hearing in either ear upon comparison of the December 1965 service entrance exam to the December 1968 service exit exam.

During the February 2013 hearing, the Veteran testified that his in-service noise exposure was the cause of his current hearing disability. He also testified that he began wearing a hearing aid 30 years earlier and that the onset of his hearing loss was in the mid-70s. See hearing transcript at 9.

In April 2013, the Veteran's spouse provided a statement reporting that she noticed the Veteran's hearing problems during service. She also stated that the Veteran was told that he had impaired hearing during his separation examination. 

Pursuant to a June 2014 Board remand, an addendum opinion was sought from the physician who had provided the VA examination to consider audio exams completed in 1963 and 1964 as well as a 1968 audiogram. The Board found the examiner's reply inadequate and requested an expert medical opinion from an otolaryngologist through the Veterans Health Administration in February 2016.

VHA provided an opinion from an audiologist who opined that bilateral hearing loss was less likely as not caused by, or the result of, the Veteran's military service. 
However, this opinion did not comply with the Board's opinion request, because it was not provided by an otolaryngologist.

In June 2017, an otolaryngologist provided a new medical opinion. After reviewing the claims file; the otolaryngologist opined that it was less likely than not that the Veteran's hearing loss had its onset in the military given the approximately 2 years of service. He reasoned that the Veteran's entrance and exit exams showed no significant difference in hearing. He reported, specifically there was no change in hearing in the higher frequencies, which would be the first frequencies effected by loud noise exposure. See June 2016 Medical Opinion.

Dr. Johnson further reported that while the Veteran did have significant noise exposure on active duty, he agreed with previous opinions that the Veteran's hearing loss was less likely than not caused by loud noise exposure while on active duty. He reasoned that the stability of the Veteran's hearing exams from 1964 to 1968, showed that the Veteran did not experience enough noise exposure to cause inner hair cell damage. He also opined that is less likely than not that the Veteran's hearing loss was a delayed response to in-service noise exposure as at service exit his hearing was within normal limits.

Finally, the otolaryngologist opined that the duration of the Veteran's service was not long enough to give rise to a delayed onset hearing loss related to irreversible permanent damage to auditory hair cells.

Analysis

While the first element of service connection has been met in that the Veteran has a current diagnosis of bilateral hearing loss and element 2 of in-service noise exposure is conceded based on the Veteran's MOs as an artillery infantryman; the third element has yet to be demonstrated. All medical examiners have given a negative nexus opinion regarding t the relationship of the Veteran's current hearing disability to his in-service noise exposure. 

The most probative evidence of record shows that the Veteran's bilateral hearing disability is against a link between the in-service noise exposure and the current hearing loss. Specifically, the September 2010 and June 2017 examination reports and resulting opinions regarding the etiology of the Veteran's bilateral hearing loss disability are against his claim. 

The examiners reviewed the overall claims file and concluded that the Veteran's hearing loss disability was not related to in service loud noise exposure. Moreover, the examiners indicated the importance of that lack of significance change in hearing at higher frequencies upon comparison of the service entrance to exit examination. As discussed above, lay statements report the onset of the Veteran's hearing loss was during service, and that he was informed of hearing loss during his separation exam. Despite, this assentation, the exit examination shows no hearing loss as reported by the September 2010 and June 2017 examiners. 

The probative evidence of record indicates that the Veteran's bilateral hearing loss is not related to incident in service. Specifically, the audiometric data obtained during the September 2010 examinations, the Veteran's earliest indication of hearing loss, as shown by the medical evidence of record, was at such time, which is approximately 42 years following separation from active service. 

The Veteran and his spouse are competent to report that they observed his hearing loss while he was in service. The Veteran's testimony suggests, however, that he became aware of the hearing loss no earlier than the mid-1970's.  This weakens the credibility and probative value of statements reporting symptoms in service during the mid to late 1960's.  Also weighing against these reports is absence of any demonstrated hearing loss on the service separation examination.

The Veteran and his spouse lack the medical expertise to say that a hearing loss first shown years after service was related to events during that service.  As the medical opinions show, there are many potential causes of the remote hearing loss and a lay person would lack the expertise to say which of those potential causes actually resulted in the current hearing loss.

As the June 2017, medical opinion considered an accurate history, was definitive and explained the reasons for the negative conclusion it is entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

Additionally, the claim must also be denied on a presumptive basis. As summarized above, the first showing of sensorineural hearing loss was years after service separation, service connection for hearing loss cannot be granted on a presumptive basis. 38 C.F.R. § 3.303. 

As the most probative evidence is against the claim, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral hearing loss disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


